Citation Nr: 0808134	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection of gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection of malignant neoplasm 
of the brain.  

3.  Entitlement to service connection of multiple lipoma 
chest and legs.  

4.  Entitlement to service connection of depression, 
including claimed as secondary to service-connected status 
post removal of cystoma, left forearm and/or malignant 
neoplasm of the brain.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esquire




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).   

Procedural history

The veteran served on active duty from May 1978 until May 
1981.  

In a May 2004 rating decision the RO denied the veteran's 
claims of entitlement to service connection of malignant 
neoplasm of the brain and multiple lipoma, chest and legs.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2005.  

In a June 2005 rating decision, the veteran's claims of 
entitlement to service connection of GERD and depression were 
denied.  The veteran disagreed with the June 2005 rating 
decision and initiated an appeal.  The appeal was perfected 
in April 2006. 

Remanded issues

The issues of entitlement to service connection of malignant 
neoplasm of the brain,   multiple lipoma chest and legs and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.



Issues not on appeal

In November 2007, the RO received the veteran's claim of 
entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The RO has yet to adjudicate this claim.  It is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran was not diagnosed with GERD or any other 
gastroesophageal condition during service.  

2.  The evidence of record does not indicate that a 
relationship exists between the veteran's service and his 
current GERD.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the April 7. 2005 
letter.  The letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Finally, the 
letters set out the elements of a successful claim of 
entitlement to service connection.  

In the April 2005 letter, the veteran was specifically 
advised that "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertain to 
your claim, please send it to us."  See the April 7, 2005 
VCAA letter, page 1.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. 
§ 3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  Similar requests were made in a May 
2005 and April 2007 VCAA letters. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
With respect to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service, the 
veteran received specific notice as to both elements in the 
April 2005 VCAA letter.  Regarding elements (4) and (5), 
degree of disability and effective date, these matters were 
rendered moot by the RO's denial of the claim.  They remain 
moot due to the Board's denial of the claim.  

The veteran's attorney has not alleged that the veteran has 
received inadequate VCAA notice.  The veteran and his 
attorney are obviously aware of what is required of him and 
of VA and have submitted a variety of argument and evidence.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained all 
available service medical records, VA treatment records, 
private treatment records, correctional facility treatment 
records and lay statements.  

The veteran has not been provided a VA medical examination 
related to his claim of entitlement to service connection of 
GERD.  The Board finds that no such examination is necessary.  
As will be discussed in greater detail below, and unlike the 
three issues which are being remanded, although the veteran's 
medical records indicate a current diagnosis with GERD, the 
records do not show any such medical problem consistent with 
GERD during service or for over a decade thereafter.  Nor is 
there any indication of any gastrointestinal injury which may 
have led to GERD.    Under these circumstances, a VA medical 
examination is not necessary.  Cf. McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran's April 2006 substantive 
appeal specifically declined any hearing. 

The Board will therefore move on to a decision on the merits 
of the case.



Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran is seeking entitlement to service connection of 
gastroesophageal reflux disease.  For the reasons set out 
immediately below, the Board has determined that the evidence 
of record does not support a grant of service connection for 
the claimed condition.  

In the interest of clarity a Hickson analysis will be 
employed.  

The veteran's VA treatment records indicate a diagnosis of 
GERD.  Element (1), current disability, is therefore 
satisfied.  

Turning to element (2), in-service incurrence of illness or 
injury, the Board will address illness and injury in turn.  

The veteran's service medical records are pertinently 
negative for any diagnosis of GERD.  The service medical 
records do, however, indicate that the veteran complained of 
nausea and vomiting in May 1979.  This event was a diagnosed 
as being viral in origin.  There was no follow-up treatment.  

There are no other references to treatment of 
gastrointestinal complaints during service.  Moreover, in 
connection with the veteran's February 1981 separation 
examination, while numerous other complaints were voiced 
there was indication that the veteran suffered from any 
gastrointestinal condition during service.  In service 
incurrence of GERD has not been shown. 

Moving to in-service incurrence of injury, the veteran does 
not contend, and the record does not show, that he was 
subjected to any injury impacting his digestive system.  

Accordingly, Hickson element (2), in-service incurrence of 
disease or injury is not met and the claim fails on that 
basis.  

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

Concerning element (3), medical nexus, the evidence does not 
include any competent medical evidence which attributes the 
veteran's GERD to any events in service.  No such opinion is 
apparent in the VA treatment records or in the private nexus 
opinion of Dr. G.A. which the veteran has offered in support 
of his other claims.  Additionally, as the medical evidence 
does not show any indication of GERD until many years after 
service there has been no showing of chronicity or continuity 
of symptomatology.  See 38 C.F.R. § 3.303(b) (2007).    

The only evidence which purports to relate the veteran's 
current GERD to events in service comes from the statements 
of the veteran himself.  However, it is now well established 
that laypersons, such as the veteran, without medical 
training are not competent to relate those symptoms to a 
particular diagnosis or specific etiology.   See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, Hickson element (3), medical nexus is also not 
met and the claim fails on that basis as well.  

For the reasons set out above, the criteria for entitlement 
to service connection are not met.  The benefits sought on 
appeal are denied. 


ORDER

Entitlement to service connection of GERD is denied.  


REMAND

2.  Entitlement to service connection of malignant neoplasm 
of the brain.  

3.  Entitlement to service connection of multiple lipoma 
chest and legs.  

4.  Entitlement to service connection of depression, 
including claimed as secondary to service-connected status 
post removal cystoma left forearm and/or malignant neoplasm 
of the brain.  

The veteran is also seeking entitlement to service connection 
of malignant neoplasm of the brain and multiple lipoma chest 
and legs.  Essentially he contends that the malignant brain 
tumor and the lipomas of the leg and chest were the result of 
in-service chemical exposure.  He further argues that the 
brain tumor and lipomas of the leg and chest which developed 
after service are part of a single syndrome which originally 
manifested as the in-service malignant growth in his left 
arm.  
[The veteran's service medical records indicate that a 
malignant growth was removed from the veteran's left arm in 
June 1979.  He has been granted service connection of 
residuals of removal of the cystoma of his left arm.  

In the veteran's September 2003 claim, he indicated that he 
had worked as a chemical equipment repairman and, as such, 
had been exposed to a variety of gases and pesticides.  The 
Board notes that the veteran's DD Form 214 shows that the 
veteran completed 8 weeks of chemical equipment repair 
training in September 1978.    

An April 2004 VA medical examination opinion determined that 
the veteran's claimed condition of malignant neoplasm of the 
brain and multiple lipomas were histologically unrelated to 
the in-service cystoma.  However, the examination report 
indicates that the majority of veteran's private treatment 
records were not reviewed.  Additionally, the veteran's 
history of chemical exposure was not considered.  

The only other competent medical evidence which addresses the 
issue of nexus is the April 2006 opinion of Dr. G.A., which 
concluded that it was "reasonable to consider [chemical 
exposure] as a potential etiology" for the veteran's claimed 
conditions.  While this opinion tends to support the 
veteran's claim, the opinion is vague and speculative.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.]. 

Accordingly, the Board has determined that additional medical 
evidence regarding nexus must be obtained in order to satisfy 
VA's duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

The Board additionally notes that the evidence of record 
which would allow for an informed medical opinion is somewhat 
sparse.  The veteran has asserted in his September 2003 claim 
that he was exposed to chemicals which included pesticides 
and gases.  However, the only official description of the 
veteran's in-service chemical exposure comes from the DD Form 
214.  This shows only an 8 week course in chemical repair, it 
does not disclose any information regarding the chemicals 
involved.   Therefore, the Board finds that additional 
efforts should be made to determine, if possible, the nature 
of the veteran's in-service chemical exposure.  To that end, 
the Board finds that the veteran's service personnel records 
should be requested.  

The veteran is also seeking entitlement to service connection 
of depression.  Liberally constructing the information 
contained in the veteran's medical records and claims 
documents it appears he is seeking service connection on both 
a direct and secondary basis.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant].

Depression has been diagnosed in the VA treatment records,  
See, e.g, the January 26, 2006 treatment record.  In June 
1979, during service, the veteran was specifically referred 
for psychiatric consultation based on what were perceived as 
stress related symptoms due to his recent cancer diagnosis 
and treatment.  Moreover, the veteran's status post-removal 
of a cystoma of the left arm is service connected.  
 
In this case, therefore, there appears to be evidence that 
satisfies current disability and also either in-service 
incurrence of illness and the existence of a service-
connected disability.  To date, there is no competent medical 
evidence addressing the final element, medical nexus.  These 
issues therefore raise questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, the Board remands the case for further 
development, specifically  to determine whether the veteran's 
current depression was either incurred during active duty or 
has been incurred or aggravated by a service connected 
condition.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request the veteran's 
service personnel records.  Any records 
obtained should be reviewed.  If the 
records provide a basis for requesting the 
veteran's unit history or other sources 
concerning his alleged history of chemical 
exposure, this should be done.  Any 
additionally obtained records should be 
associated with the veteran's claims 
folder.  

2.  After the completion of the foregoing 
development, the veteran's claims folder 
should be referred to an appropriately 
credentialed physician.  The specialist 
should provide an opinion as to whether or 
not it is at least as likely as not that 
the veteran's malignant brain neoplasm and 
multiple lipomas of the chest and legs are 
related to the veteran's history of in-
service chemical exposure or are related 
to the service-connected cystoma of the 
left arm.  If the reviewing specialist 
deems it to be necessary, physical 
examination and/or diagnostic testing of 
the veteran may be undertaken.  The 
reviewing specialist's opinion should be 
associated with the veteran's VA claims 
folder.

3.  VBA should also arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and etiology of any 
mental health disability.  The veteran's 
claims folder should be provided for 
review.  If a psychiatric disability is 
found, a diagnosis should be provided, 
along with an opinion as to whether or not 
any diagnosed mental health condition is 
at least as likely as not related to in-
service reports of depression or to any 
other service-connected condition.  The  
examination report  should be associated 
with the veteran's VA claims folder.

4.  After completion of any other 
development it deems necessary, VBA should 
readjudicate the veteran's claims.   If 
the claims are denied, in whole or in 
part, VBA should provide the veteran and 
his attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


